DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karampatis (US 2020/0154389 A1).



Regarding Claims 1, 8, 15
Karampatsis discloses a policy control method (See [Abstract]; Apparatuses, methods, and systems are disclosed for determining mobile network policy freshness), comprising:


Receiving (See [0043]; [0057]; received previous UE policy info), by a first mobility management network element (See [0043]; [0057]; second 5G network comprises AMF element), a context of a terminal (See [0043]; [0057]; freshness UE policy and identifier) from a second mobility management network element (See [0043]; [0057]; to from previous network) , 
                  wherein the context of the terminal comprises information of a policy association corresponding to the terminal (See [0043]; [0057]; freshness and version of policy), and 
                  wherein the information of the policy association comprises a first identifier of a policy control network element (See [0043]; [0057]; freshness and version of policy from PCF node);


selecting, by a the first mobility management network element, the policy control
network element (See [0055-0057]; AMF select a PCF for update requirement); according to the first identifier of the policy control network element (See [0055-0057]; AMF select a PCF for update requirement); and

(See [0055-0057]; AMF notifies a PCF of the policy identifier);

                  wherein the update request message comprises
information about the first mobility management network element (See [0057]; response from the PCF to AMF translate to AMF sending identifier to PCF in request policy message);


receiving, by the policy control network element, the update request message from the
first mobility management network element (See [0057]; request to PCF from AMF of new policy is reached)); and


updating, by the policy control network element, the information about the second
mobility management network element (See [0055-0057; an update policy if determined to be needed is refreshed) to the information about the first mobility management network element according to the update request message (See [0055-0057; an update policy if determined to be needed is refreshed).



Regarding Claim 2, 9
Karampatsis teaches all the features with respect to claim 1, 8 and Karampatsis further teaches 
              wherein the information of the policy association (See [0055-0057]; freshness parameter related to period of existence) further comprises 
a second identifier of a resource of the policy control network element (See [0055-0057]; freshness parameter related to period of existence), 
               wherein the update request message further comprises the second identifier (See [0055-0057]; expiration date), wherein the resource comprises the information about the second mobility management network element (See [0055-0057]; period of existence policy from previous policy to new policy).


Regarding Claim 3, 10, 18
Karampatsis teaches all the features with respect to claim 2, 9, 16 and Karampatsis further teaches 

          wherein updating, by the policy control network element, the information about the second mobility management network element (See [0055-0057]; new policy version update between two 5G PLMN network) to the information about the first mobility management network element (See [0055-0057]; new policy version update between two 5G PLMN network) comprises 


updating, by the policy control network element (See [0055-0057]; new policy version update), the information about the second mobility management network element in the resource to the information (See [0054]; [0069]; [0075]; changing previous resource period to new acceptable one)  about the first mobility management network element according to the update request message (See [0056-0057]; reset of expiration time period).


Regarding Claim 4, 11, 19
Karampatsis teaches all the features with respect to claim 2, 8, 15 and Karampatsis further teaches 
              wherein the information about the first mobility management network element (See [0054]; [0069]; [0075]; one way to contact a node in the network is with some type of  identification) comprises an address of the first mobility management network element (See [0054]; [0069]; [0075]; one way to contact a node in the network is with some type of  identification) to receive a policy update, a current subscription policy of the terminal, and current access information of the terminal (See [0054]; [0069]; [0075]; after PCF receiving request and determining that new policy is needed , PCF send updated policy including identifier and freshness to AMF).


Regarding Claim 5, 12
Karampatsis teaches all the features with respect to claim 1, 8 and Karampatsis further teaches 
             wherein the second mobility management network element establishes the policy association for the terminal (See [0076-0077]; UE with policy update affect communication with all connected new radio network including AMF nodes).


Regarding Claim 6, 13
Karampatsis teaches all the features with respect to claim 1, 8 and Karampatsis further teaches 
                  wherein a third mobility management network element establishes the policy association for the terminal (See [0076-0077]; UE with policy update affect communication with all connected new radio network including AMF nodes). 


Regarding Clam 7, 14, 20
Karampatsis teaches all the features with respect to claim 1, 8, 15 and Karampatsis further teaches 
            wherein the update request message carries an access and mobility management function change indication (See [0059-0060]; sending request with policy identifier equal to zero translate to UE with no policy).



Regarding Claim 16,
Karampatsis teaches all the features with respect to claim 15 and Karampatsis further teaches 
                 wherein the information of the policy association further comprises a second identifier of a resource of the policy control network element that corresponds to the policy association (See [0055-0057]; [0075-0076]; UE comprises multiple policies including VPLMN and HPLMN).


Regarding Claim 17,
Karampatsis teaches all the features with respect to claim 16 and Karampatsis further teaches 
                  wherein the update request message further comprises the second identifier (See [0055-0057]).








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY LAFONTANT/Examiner, Art Unit 2646